Case 1:20-cv-03141-SKC Document 1 Filed 10/20/20 USDC Colorado Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-3141


C.D. a minor, by his father and next friend, John Doe;
F.S., a minor, by his father and next friend, Joost Schreve

        Plaintiffs,

v.

BOULDER VALLEY SCHOOL DISTRICT

      Defendant.
______________________________________________________________________________

                      CLASS ACTION COMPLAINT AND JURY DEMAND


        Plaintiffs, C.D, a minor, by his father and next friend John Doe, and F.R, a minor, by his

father and next friend Joost Schreve, by and through their attorney, Igor Raykin of Kishinevsky

& Raykin, Attorneys at Law, respectfully allege for their Class Action Complaint and Jury

Demand as follows:

                                 JURISDICTION AND VENUE

     1. This action arises under the laws of the United States and is brought pursuant to The

        Individuals with Disabilities Education Act 20 U.S.C. § 1400 et seq. (“IDEA”). This

        Court has jurisdiction pursuant to 28 U.S.C. § 1331.

     2. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b). All events alleged in this

        Complaint occurred within the State of Colorado.

                                            PARTIES




                                                 1
Case 1:20-cv-03141-SKC Document 1 Filed 10/20/20 USDC Colorado Page 2 of 14




   3. At all times relevant to this suit, Plaintiff C.D., by his father and next friend John Doe,

      was a resident of the State of Colorado.

   4. At all times relevant to this suit, Plaintiff F.S., by his father and next friend Joost

      Schreve, was a resident of the State of Colorado.

   5. Defendant Boulder Valley School District is a school district located in Boulder County,

      Colorado.

                                   GENERAL ALLEGATIONS

                             C.C. AND HIS INDIVIDUAL NEEDS

   6. C.D. is a minor student in the Boulder Valley School District (“District” or “Defendant”).

   7. C.D. is a student with a disability as defined by the Individuals with Disabilities

      Education Act (“IDEA”).

   8. C.D. has an Individualized Education Program (“IEP”).

   9. C.D. has been diagnosed with multiple disabilities, including Down’s syndrome and

      various intellectual and language impairments.

   10. C.D. is severely impaired.

   11. C.D.’s IEP indicates that C.D.’s performance in school improves when he is actively

      engaged in the community. As of February 2, 2020, C.D.’s IEP indicates that “[C.D.] has

      improved greatly in being responsible in the community and easily responds to staff

      reminders to stay with the group.”

   12. C.D.’s academic performance on his last IEP, when he was attending school in-person

      full time, was outstanding; he earned an “A” in all of his courses.

   13. C.D.’s IEP has six goals.




                                                  2
Case 1:20-cv-03141-SKC Document 1 Filed 10/20/20 USDC Colorado Page 3 of 14




   14. One of the goals on C.D.’s IEP involves social-emotional wellness and is focused on

      transitioning from one physical setting to another physical setting.

   15. It is very important for C.D. to engage in the practice of changing physical settings

      because such changes prepare him for future endeavors in his life. This practice cannot

      take place or be replicated online.

   16. C.D. has worked directly and hands-on with an occupational therapist to assist him in his

      independent living skills. This has been a significant challenge for C.C., and he has not

      met his goal in this area, according to his most recent IEP.

   17. Much of C.D.’s work with his occupational therapist involves manipulating objects with

      his hands, such as opening a can with a can opener, slicing items with a serrated knife

      and zipping up a zipper on his coat. This requires the type of physical, hands-on

      instruction that cannot be met through online instruction.

   18. C.D.’s IEP has identified his highest need as follows: “community safety, communication

      skills, friendships and social relationships, personal care needs.” Meeting these needs

      requires a physical presence with the community that online instruction cannot provide

      effectively.

   19. C.D. also has a health plan due to his various medical conditions.

   20. C.D. has extensive accommodations and modifications in his IEP that can only be met

      when he and others are physically present, rather than online.

   21. C.D.’s most recent IEP indicates that he is in a special education environment 52.7% of

      the time while he is in school.

   22. In general, C.D. needs to be physically present in school in order to make progress under

      the expectations of his IEP.




                                                3
Case 1:20-cv-03141-SKC Document 1 Filed 10/20/20 USDC Colorado Page 4 of 14




                              F.S. AND HIS INDIVIDUAL NEEDS

   23. F.S. is a student with a disability in the District.

   24. F.S. has been diagnosed with low-functioning non-verbal autism.

   25. F.S. is severely autistic and immensely impacted cognitively and physically.

   26. F.S. receives special education and related services pursuant to a “Transfer Interim Plan”

       IEP, since he is a transfer student who moved to the District from California.

   27. F.S.’s IEP specifies that he requires the following accommodations: access to sensory

       tools; object or visual schedule; frequent breaks; warning before transitions; use of

       reinforcers; allow student to respond with gestures; simple directions with targeted

       language; assistance with toileting and dressing; assistance with meals; supervision

       during all times of the day; and small group and 1:1 instruction.

   28. F.S.’s IEP also sets the following objectives: by December 2020, given a multi-step

       activity (food prep activity and in job/task with steps), F.S. will complete an activity with

       supports of modeling, physical hand over hand, gesture prompts, as needed to complete

       the 5 steps with 10 or fewer prompts to complete the 5 steps; by April 2021, given a

       multi-step activity (food prep activity and in school job/task with steps), F.S. will

       complete an activity with supports of modeling physical hand over hand, gesture

       prompts, with 7 or fewer prompts to complete the 5 steps; by October 2021, given a

       multi-step activity (food prep activity and in school job/task with steps), F.S. will

       complete an activity with supports of modeling, physical hand over hand, gesture

       prompts, with 5 or fewer prompts to complete the 5 steps; by March 2021, F.S. will use

       gestures and object representations to request a preferred item or activity (e.g. walk, food,

       ball, straw) at 3 times a day for 3 consecutive weeks; by October 2021, F.S. will use




                                                   4
Case 1:20-cv-03141-SKC Document 1 Filed 10/20/20 USDC Colorado Page 5 of 14




      object representations paired and/or visual representation (pictures) to request a preferred

      item or activity (e.g. walk, food, ball, straw) at 5 times a day for 3 consecutive weeks; by

      December 2020, given a physical activity task without steps (heavy work task, job task,

      PE activity), F.S. will continue with the task for increasing duration and fading of

      prompts needed for 5 minutes; by March 2021, given a physical task without steps (heavy

      work task, job task, PE activity), F.S. will continue with the task for increasing duration

      and fading of prompts needed for 7 minutes; and by October 2021, given a physical

      activity task without steps (heavy work task, job task, PE activity), F.S. will continue

      with the task for increasing duration and fading of prompts needed for 10 minutes.

   29. These extensive accommodations and objectives contained in F.S.’s IEP are necessary to

      provide F.S. a free appropriate public education (“FAPE”). They can only be met when

      F.S. is physically present and cannot be met through online, remote instruction.

   30. F.S.’s disability prevents F.S. from wearing a mask for an extended period of time.

   31. In fact, on September 25, 2020, F.S.’s doctor wrote the following, which has been

      provided to BVSD: “[F.S.] is under my care as a non-verbal, autistic patient. I observed

      him trying to wear a mask in the office and it was on for about 10 seconds before being

      removed by the patient himself. This is very consistent with his family’s attempts at

      getting him to a wear a mask as he has demonstrated repeated intolerance. His inability

      to wear a mask is a result of his autism and the sensory issues that go along with that.

      Wearing a mask during school is not a feasible endeavor for my patient and my request

      would be that he be able to attend school for the benefits of education and socialization

      while not being required to wear a mask.”




                                                5
Case 1:20-cv-03141-SKC Document 1 Filed 10/20/20 USDC Colorado Page 6 of 14




   32. Despite this medical advice, BVSD will not allow F.S. to attend school unless he engages

      in “mask training.” This simply is not possible for this disabled child.

   33. F.S.’s parents have worked extensively with F.S. in an attempt to get him to wear a mask

      for extended periods. Mask training would be a waste of time and would traumatize F.S.

   34. F.S. currently is being denied an education because BVSD is refusing to make reasonable

      accommodations and modifications for this child.

   35. The district is arrogantly ignoring sound medical advice and substituting its own amateur

      medical conclusions for the proper advice of a trained medical doctor.

 THE DISTRICT’S UNLAWFUL POLICIES AND SYSTEMIC FAILURE TO COMPLY
                          WITH THE IDEA

   36. The District has a district-wide policy of restricting in-person instruction to a mere two

      days per week.

   37. The District has a district-wide policy of refusing to make accommodations for students

      with disabilities when physically present for the limited hours of in-person instruction.

      This district-wide policy prohibits making an accommodation for students with

      disabilities who are physically present at school whose disability prevents them from

      wearing a mask.

   38. The district-wide policy to restrict in-person instruction to two days per week prevents

      the District from being able to provide students with disabilities the special education

      service minutes as outlined pursuant to the students’ IEPs.

   39. The district-wide policy to make no exceptions to the mask requirement prevents students

      with disabilities whose disabilities prevent them from wearing a mask for extended

      periods of time from being physically present for the limited two days per week if in-

      person instruction.


                                                 6
Case 1:20-cv-03141-SKC Document 1 Filed 10/20/20 USDC Colorado Page 7 of 14




   40. Because C.D. needs in-person instruction to receive FAPE, the district-wide policy to

      limit in-person instruction to two days per week denies C.C. FAPE.

   41. Because F.S.’s disability prevents him from wearing a mask for an extended period of

      time, he cannot attend the two days of in-person instruction per week unless the District

      makes an accommodation to its mask requirement. The district-wide policy of not

      providing accommodations to its mask requirement for students with disabilities who

      cannot wear a mask for an extended period of time prevents F.S. from attending school

      in-person for the limited days of in-person instruction. Because F.S. cannot wear a mask

      for an extended period of time and needs in-person instruction to receive FAPE, the

      district-wide policy of refusing to make accommodations for students with disability who

      are present for in-person instruction denies F.S. FAPE.

   42. These district-wide policies violate the IDEA.

   43. The district-wide policies are a systemic failure to comply with the obligations of the

      IDEA.

   44. The district-wide policies have denied C.C., F.S., and all students with disabilities FAPE

      and are continuing to deny C.C., F.S., and all District students with disabilities FAPE.

   45. C.C. and F.S. bring this suit against the District on their behalf and on behalf of a

      proposed class consisting of similarly situated District students with disabilities receiving

      special education and related services pursuant to IEPs.

   46. Because this suit alleges systemic failures and a district-wide policy that is contrary to

      law, the IDEA’s exhaustion requirements are not applicable.

                              CLASS ACTION ALLEGATIONS




                                                 7
Case 1:20-cv-03141-SKC Document 1 Filed 10/20/20 USDC Colorado Page 8 of 14




   47. Plaintiffs hereby incorporate all other paragraphs of this Complaint as if fully set forth

      herein.

   48. The proposed class is so numerous that joinder of all members is impracticable.

   49. On information and belief, the Boulder Valley School District serves approximately

      30,000 students.

   50. On information and belief there are thousands of students with disabilities who require

      special education and related services pursuant to an IEP in the District.

   51. On information and belief, no more than 12% of the students in the district have special

      needs.

   52. There are questions of law and fact common to the class.

   53. This suit alleges district-wide policies of restricting in-person learning and requiring all

      students, including all students in the proposed class of District students with disabilities

      who require special education and related services pursuant to an IEP, to wear masks

      while attending the limited amount of in-person instruction with no accommodations for

      students with disabilities whose disabilities prevent them from being able to wear a mask.

   54. This suit further alleges that the District is failing to follow the individualized aspects of

      IEPs as required under IDEA. Rather than tailoring its instruction and expectations to the

      individual needs of special education students, as IDEA requires, the District has a one-

      size-fits-all approach that is hostile to the spirit and dictates of IDEA.

   55. These district-wide policies apply to all class members, represent a systemic failure to

      comply with the obligations of the IDEA, and the policies themselves violate the IDEA.

   56. Plaintiffs C.D.’s and F.S.’s claims are representative of the claims of the members of the

      class. C.D. and F.S. are students with disabilities who receive special education and




                                                  8
Case 1:20-cv-03141-SKC Document 1 Filed 10/20/20 USDC Colorado Page 9 of 14




      related services pursuant to IEPs. C.D. and F.S. have been denied FAPE because of the

      district-wide policies to restrict in-person instruction and to deny accommodations from

      the mask requirement for students whose disabilities prevent them from wearing masks

      for an extended time. Their claims also are representative of all students who are

      currently being denied an education because the District is refusing to tailor instruction to

      their individual needs.

   57. Plaintiffs C.D. and F.S. will fairly and adequately protect the interests of the class.

      Plaintiffs C.D. and F.S. are prepared to vigorously pursue their claims through this

      litigation.

   58. Prosecuting separate claims will create a risk of inconsistent or varying adjudications

      with respect to individual class members that would establish incompatible standards for

      the District.

   59. If forced to pursue their claims individually, the resulting, possibly inconsistent

      adjudications could require the District to provide some in-person instruction for some

      students with disabilities while providing only remote, online education to others.

   60. Questions of law or fact common to the class members predominate over any questions

      affecting only individual members. A class action is superior to other available methods

      for fairly adjudicating this controversy.

   61. The proposed class consists of District students with disabilities who require special

      education and related services pursuant to and IEP.

   62. The district-wide policy to restrict in-person education to two days per week applies to all

      class members and denies all class members FAPE. The district-wide policy is contrary

      to the IDEA and represents a systemic failure to comply with the IDEA’s obligations.




                                                  9
Case 1:20-cv-03141-SKC Document 1 Filed 10/20/20 USDC Colorado Page 10 of 14




   63. The district-wide policy not to make accommodations to its mask requirements when

      physically present for in-person instruction for students whose disabilities prevent them

      from wearing a mask for an extended time applies to all class members and denies all

      class members FAPE. The district-wide policy is contrary to the IDEA and represents a

      systemic failure to comply with the IDEA’s obligations.

   64. The district-wide policy and practice of taking a one-size-fits-all approach to special

      needs students instead of tailoring instruction and practices to the individual needs of

      students, as IDEA requires, applies to all class members and denies all class members

      FAPE. The district-wide policy is contrary to the IDEA and represents a systemic failure

      to comply with the IDEA’s obligations.

                           FIRST CLAIM FOR RELIEF
                  DENIAL OF FAPE – VIOLATION OF 20 U.S.C. § 1412

   65. Plaintiffs hereby incorporate all other paragraphs of this Complaint as if fully set forth

      herein.

   66. The District has denied Plaintiffs C.D., F.S., and all members of the proposed class

      FAPE.

   67. The district-wide policies prevent C.D., F.S., and all other District students with

      disabilities who need special education and related services pursuant to IEPs from

      receiving the special education services, special education service minutes, and related

      services required by the IDEA.

   68. The IDEA guarantees to all students with disabilities a FAPE, or “free appropriate public

      education.” This requires the District to provide special education and related services

      pursuant to an IEP that are reasonably calculated to enable the student to make progress

      appropriate in light of his or her circumstances.


                                                10
Case 1:20-cv-03141-SKC Document 1 Filed 10/20/20 USDC Colorado Page 11 of 14




   69. The district-wide policies to restrict in-person instruction to two days per week and to

      deny accommodations to its strict and universal requirements represent a systemic failure

      to comply with the IDEA’s obligations to provide students with disabilities FAPE. The

      policies themselves violate the IDEA.

   70. The district-wide policies prevent deny students with disabilities the special education

      service, special education service minutes, and related services specified by their IEPs

      and necessary to provide them FAPE.

   71. The District’s denial of FAPE has damaged Plaintiffs and all members of the proposed

      class, and therefore entitles Plaintiffs and all members of the proposed class to an award

      of compensatory education.

                            SECOND CLAIM FOR RELIEF
                       DECLARATORY AND INJUNCTIVE RELIEF

   72. Plaintiffs hereby incorporate all other paragraphs of this Complaint as if fully set forth

      herein.

   73. The parties have an actual dispute. Defendant District has violated Plaintiffs’ and class

      members’ rights under the IDEA.

   74. The District’s policies, and continued enforcement of its policies, have denied Plaintiffs

      and class members FAPE, and have caused and are continuing to cause substantial,

      immediate, and continuing damages.

   75. Plaintiffs seek an injunction barring the District from enforcing its policy of restricting

      in-person learning to two days per week and requiring the District to provide fully in-

      person instruction for students with disabilities who need special education and related

      services pursuant to an IEP.




                                                 11
Case 1:20-cv-03141-SKC Document 1 Filed 10/20/20 USDC Colorado Page 12 of 14




   76. Plaintiffs seek an injunction barring the District from enforcing its policy not to grant

      accommodations from its mask requirement during in-person instruction for students with

      disabilities whose disabilities prevent them from wearing a mask for an extended time.

   77. As alleged above, these are district-wide policies, implemented and enforced by the

      District, and therefore, Defendant District has the authority to enforce, modify, or

      eliminate policies regarding in-person instruction.

   78. As alleged above, Plaintiffs have demonstrated that the District’s district-wide policies

      violate the IDEA and deprive Plaintiffs and all class members FAPE.

   79. Defendant District’s policies caused and will continue to cause Plaintiffs and all class

      members irreparable injury in the denial of their right to FAPE pursuant to the IDEA.

      Due to the factual allegations described above, a compensatory education award alone

      cannot compensate Plaintiffs fully for the harms suffered and may be difficult to quantify.

   80. The grant of injunctive relief exposes no harm to Defendant.

   81. Granting injunctive relief will not disserve the public interest.

   82. Pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202, and Federal Rule of

      Civil Procedure 57, Plaintiffs seek declaratory judgment in their favor and against

      Defendant on the IDEA claim above. Such a determination that the District’s district-

      wide policies regarding in-person instruction violate the IDEA would serve a useful

      purpose in clarifying and settling legal relations in issue and will terminate and afford

      relief from uncertainty, insecurity, and controversy giving rise to this proceeding.

   83. Plaintiff requests declaratory judgment enter in her favor and against the Defendant that

      Defendant’s policies as described in this Complaint violate the IDEA.

                                   REQUEST FOR RELIEF




                                                 12
Case 1:20-cv-03141-SKC Document 1 Filed 10/20/20 USDC Colorado Page 13 of 14




   84. Plaintiffs hereby incorporate all other paragraphs of this Complaint as if fully set forth

      herein.

   85. Plaintiffs request that the Court enter judgment in their favor and against Defendant as

      follows:

          a. Require the Boulder Valley School District to open up all of its schools on a full-

                time, five-day-per-week, in-person basis to all special needs students so that they

                may attend and receive their services under their IEPs.

          b. Issue a declaratory judgment in Plaintiffs’ favor that the District’s policies as

                described in this Complaint violate the IDEA;

          c. Issue an injunction prohibiting the District from its policy of restricting in-person

                learning to two days per week and requiring the District to provide fully in-person

                instruction for students with disabilities who need special education and related

                services pursuant to an IEP.

          d. Issue an injunction prohibiting the District from enforcing its policy not to grant

                accommodations from its mask requirement during in-person instruction for

                students with disabilities whose disabilities prevent them from wearing a mask for

                an extended time.

          e. Issue an injunction prohibiting the District from enforcing its restrictive policies

                in a universal manner against special needs students, and instead require the

                District to make schooling determinations on a case-by-case basis as dictated by

                each disabled student’s individual needs.

          f. Award the Plaintiffs any additional and further relief that the Court finds

                equitable, appropriate, or just.




                                                   13
Case 1:20-cv-03141-SKC Document 1 Filed 10/20/20 USDC Colorado Page 14 of 14




        PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE

Respectfully submitted this 20th day of October, 2020:

                                                    /s/ Igor Raykin
                                                    Igor Raykin, Esq.
                                                    Kishinevsky & Raykin, LLC
                                                    2851 S. Parker Rd Suite 150
                                                    Aurora, CO 80014
                                                    Telephone: 720-767-1846
                                                    E-mail: igor@coloradolawteam.com
                                                    Attorney for Plaintiff

                                                    /s/ Michael Nolt
                                                    Michael Nolt, Esq.
                                                    Kishinevsky & Raykin, LLC
                                                    2851 S. Parker Rd Suite 150
                                                    Aurora, CO 80014
                                                    Telephone: 720-588-9713
                                                    E-mail: michael@coloradolawteam.com
                                                    Attorney for Plaintiff

                                                    /s/ Alan Davis
                                                    Alan Davis, Esq.
                                                    Kishinevsky & Raykin, LLC
                                                    2851 S. Parker Rd Suite 150
                                                    Aurora, CO 80014
                                                    Telephone: 720-523-8106
                                                    E-mail: alan@coloradolawteam.com
                                                    Attorney for Plaintiff




                                               14
